OPINION
                                Nos. 04-11-00861-CR, 04-11-00862-CR

                                          Laquida A. SAULS,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2011CR0236
                               Honorable Philip Kazen, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 3, 2012

AFFIRMED

           Appellant Laquida Sauls pled guilty to theft. Later, the State moved to revoke her

community supervision and adjudicate her guilt. The trial court granted the State’s motion, and

Sauls appeals. For the reasons stated below, we affirm the trial court’s judgments.

                                             BACKGROUND

           Sauls pled guilty to theft, a state jail felony offense. As part of the plea agreement, the

court deferred adjudication and placed her on community supervision for five years. Several
                                                                    04-11-00861-CR & 04-11-00862-CR


months later, the State alleged that Sauls committed multiple violations of the conditions

imposed by her community supervision, including a new allegation of theft, and moved the court

to revoke her community supervision and adjudicate her guilt. Sauls pled “true” to the new theft

allegation.   The trial court revoked her community supervision, adjudicated her guilt, and

sentenced her to confinement for eighteen months in a state jail facility. Sauls did not request,

and the trial court did not make, specific findings that revoking her community supervision

would be in her best interest and in society’s best interest. Sauls appeals the trial court’s

judgments.

                                     STANDARD OF REVIEW

       We review a trial court’s judgment revoking community supervision and adjudicating

guilt for an abuse of discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006);

Reasor v. State, 281 S.W.3d 129, 131 (Tex. App.—San Antonio 2008, pet. ref’d). A court may

revoke community supervision and adjudicate the defendant’s guilt if it finds that the defendant

has violated even one condition imposed by her community supervision. See Jones v. State, 571
S.W.2d 191, 193–94 (Tex. Crim. App. [Panel Op.] 1978); Reasor, 281 S.W.3d at 132.

                                            ANALYSIS

A. Applicable Law

       Generally, one prerequisite to preserve a claim of error for appellate review is that the

record must show the complaining party made “a timely request, objection, or motion” to the

trial court that specifically stated the party’s complaint. See TEX. R. APP. P. 33.1(a)(1); Garza v.

State, 126 S.W.3d 79, 81–82 (Tex. Crim. App. 2004). An error not preserved in a revocation

hearing may be waived. See Mendez v. State, 138 S.W.3d 334, 340–41 (Tex. Crim. App. 2004)

(noting that, for forfeitable rights, failure to comply with Rule 33.1(a)’s requirements will not



                                                -2-
                                                                  04-11-00861-CR & 04-11-00862-CR


preserve a complaint for appellate review); Hardman v. State, 614 S.W.2d 123, 126–27 (Tex.

Crim. App. [Panel Op.] 1981) (rejecting an alleged error raised for the first time on appeal

because the appellant failed to raise his concern at his revocation hearing). Moreover, if the

defendant fails to request specific findings, “the failure of the trial court to make specific

findings in the order revoking probation is not reversible error.” Russell v. State, 685 S.W.2d
413, 417 (Tex App.—San Antonio 1985, pet. ref’d), cert. denied, 479 U.S. 885 (1986); King v.

State, 649 S.W.2d 42, 46 (Tex. Crim. App. 1983).

B. No Error

       In her sole issue on appeal, Sauls contends that the trial court erred in revoking her

community supervision without making a specific finding that revocation was in the best interest

of the defendant and society. Sauls asserts that such a finding is implicitly required by article

42.12 of the Texas Code of Criminal Procedure, which provides in pertinent part as follows:

       [W]hen in the judge’s opinion the best interest of society and the defendant will
       be served, the judge may, after receiving a plea of guilty or plea of nolo
       contendere, hearing the evidence, and finding that it substantiates the defendant’s
       guilt, defer further proceedings without entering an adjudication of guilt, and
       place the defendant on community supervision.

TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(a) (West 2006).

       1. Implicit Requirement

       The plain language of article 42.12 does not require a trial court, prior to revoking

community supervision, to make a specific finding on whether revocation and adjudication is in

the best interest of the defendant and society. See id. Further, Sauls has not cited, nor have we

found, any authority that requires such a finding.      If the legislature had intended such a

requirement, it could have expressed its intent in the statute’s plain language. Cf. id. § 5(e)

(requiring the court to make a finding of fact if placing a defendant convicted of certain crimes



                                              -3-
                                                                      04-11-00861-CR & 04-11-00862-CR


against children on community supervision); id. § 5(g) (requiring a finding of fact in certain

cases of indecency with a child and sexual assault); id. § 5(i) (requiring a finding of fact in cases

involving, e.g., human trafficking). The legislature did not require a specific finding on best

interest, and we will not create such a requirement. See Meritor Auto., Inc. v. Ruan Leasing Co.,

44 S.W.3d 86, 90 (Tex. 2001) (“Ordinarily when the [l]egislature has used a term in one section

of a statute and excluded it in another, we will not imply the term where it has been excluded.”);

Gatlin v. State, 338 S.W.3d 614, 615 (Tex. App.—Amarillo 2011, pet. ref’d) (noting that where

the legislature has employed a term in a certain section of a statute but excluded it from another,

“judges lack the authority to add in [to the statute] what the legislature left out”).

       2. Waiver

       Moreover, Sauls did not ask the trial court to make a finding on whether revocation was

in the best interest of the defendant and society. Accordingly, Sauls failed to preserve her

complaint for appellate review, and we will not reverse the trial court’s judgments on the basis

that it failed to make such a finding. See TEX. R. APP. P. 33.1(a)(1); Garza, 126 S.W.3d at 81–

82; Russell, 685 S.W.2d at 417.

                                            CONCLUSION

       We hold that article 42.12 does not require the trial court to make a specific finding on

whether revocation and adjudication is in the defendant’s or society’s best interest before it

revokes community supervision and adjudicates the defendant’s guilt. Further, Sauls did not

request such a finding. Thus, the trial court did not abuse its discretion by revoking Sauls’s

community supervision and adjudicating her guilt without making findings of fact that were

neither required nor requested. Therefore, we affirm the trial court’s judgments.

                                                   Rebecca Simmons, Justice
PUBLISH

                                                  -4-